DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action is responsive to the preliminary amendment field on 11/17/2021.  Claims 1-20, of which claims 1, 10 and 17 are independent, were pending in this application and have been considered below.

	Reliance on the US Pre-Grant Publication (PG PUB) of this application, which is not part of the image file wrapper of the patent application, in the prosecution is improper. All references in the reply to the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s).

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
	Applicant states that this application is a continuation application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 

Current Application
Prior-field Application (15/846998)
[0008] By one aspect of the present disclosure, there is disclosed a method implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for generating an augmented alert in a hybrid vehicle. First information indicating an upcoming switch in an operating mode of the vehicle is received, which specifies a set of tasks, arranged in an order, to be completed by a driver in the vehicle to achieve the upcoming switch, and a task duration for each of the set of tasks by which the task is to be completed. A current state of the driver is obtained and used to determine a set of warnings to alert the driver to perform the set of tasks. Each warning corresponds to a task in the set of tasks and is created based on the current state of the driver. A warning schedule is generated based on the set of warnings in the order of the set of tasks and transmitted so that warnings in the warning schedule are delivered to the driver. 

[0007] By one aspect of the present disclosure, there is disclosed a method 
implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for presenting a warning to a driver of a vehicle. The method includes the steps of obtaining an instruction indicating an upcoming change in the operating mode of the vehicle, the instruction specifying a set of tasks to be completed by the driver in the vehicle and a task duration associated with each of the set of tasks by which the task is to be completed, and obtaining information indicative of a current state of the driver. The method determines, for each of the set of tasks, a warning to be used to alert the driver to perform the task, wherein the warning includes at least warning content and at least one media to be used to deliver the warning content to the driver. Further, the method includes the steps of generating a warning schedule comprising a set of warnings, each of which corresponds to one of the set of tasks and arranged in an order based on the order of the set of tasks, and transmitting the warning schedule so that each of the set of warnings in the warning schedule is to be executed with respect to the driver via the at least one media. 
[0009] By one aspect of the present disclosure, there is disclosed a system for generating augmented alert in a hybrid vehicle. The system comprises a warning instruction analyzer, a warning determiner, and a multi-modal warning instruction generator. The warning instruction analyzer is configured for obtaining first information indicating an upcoming switch in an operating mode of the vehicle, the first information specifying a set of tasks, arranged in an order, to be completed by a driver in the vehicle to achieve the upcoming switch and a task duration associated with each of the set of tasks by which the task is to be completed. The warning determiner is configured for obtaining second information on a current state of the driver and determining a set of warnings to alert the driver to perform the set of tasks, each of which is directed to a corresponding task in the set of tasks, wherein each warning is created based on the second information on the current state of the driver. The multi-modal warning instruction generator is configured for generating a warning schedule based on the set of warnings in the order of the corresponding set of tasks and transmitting the warning schedule so that each of the set of warnings in the warning schedule is to be delivered to the driver.
[0008] By one aspect of the present disclosure, there is disclosed a system for 
presenting a warning to a driver of a vehicle. The system comprises a warning instruction analyzer configured to obtain an instruction indicating an upcoming change in the operating mode of the vehicle, the instruction specifying a set of tasks to be completed by the driver in the vehicle and a task duration associated with each of the set of tasks by which the task is to be completed. The system further comprises a warning determiner configured to obtain information indicative of a current state of the driver, and determine, for each of the set of tasks, a warning to be used to alert the driver to perform the task, wherein the warning includes at least warning content and at least one media to be used to deliver the warning content to the driver. Further, the system includes a warning instruction generator configured to generate a warning schedule comprising a set of warnings, each of which corresponds to one of the set of tasks and arranged in an order based on the order of the set of tasks, and transmit the warning schedule so that each of the set of warnings in the warning schedule is to be executed with respect to the driver via the at least one media.

[0011] In one example, there is disclosed a machine readable medium having information stored thereon for generating augmented alert in a hybrid vehicle, wherein the information, when read by the machine, causes the machine to perform the following steps. First information indicating an upcoming switch in an operating mode of the vehicle is received, which specifies a set of tasks, arranged in an order, to be completed by a driver in the vehicle to achieve the upcoming switch, and a task duration for each of the set of tasks by which the task is to be completed. A current state of the driver is obtained and used to determine a set of warnings to alert the driver to perform the set of tasks. Each warning corresponds to a task in the set of tasks and is created based on the current state of the driver. A warning schedule is generated based on the set of warnings in the order of the set of tasks and transmitted so that warnings in the warning schedule are delivered to the driver.
[0010] In one example, there is disclosed a machine readable medium having 
information stored thereon for presenting a warning to a driver of a vehicle, wherein the information, when read by the machine, causes the machine to perform the following steps: obtaining an instruction indicating an upcoming change in the operating mode of the vehicle, wherein the instruction specifies a set of tasks to be completed by the driver in the vehicle and a task duration associated with each of the set of tasks by which the task is to be completed. The steps include obtaining information indicative of a current state of the driver, and determining, for each of the set of tasks, a warning to be used to alert the driver to perform the task, wherein the warning includes at least warning content and at least one media to be used to deliver the warning content to the driver. Further, the steps include generating a warning schedule comprising a set of warnings, each of which corresponds to one of the set of tasks and arranged in an order based on the order of the set of tasks, and transmitting the warning schedule so that each of the set of warnings in the warning schedule is to be executed with respect to the driver via the at least one media. 


Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 03/29/2022 and 09202022 have been considered and made of record by the examiner.

Specification
 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112(a) or pre-AIA  35 USC § 112, first paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The test for enablement is whether Applicant's specification provides sufficient detail so one of ordinary skill in the art at the time of filing could make and use the full scope of the claimed invention without undue experimentation. In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); MPEP § 2164.01. To determine whether the amount of experimentation would be undue, or unreasonable, the Court of Appeals for the Federal Circuit has enumerated several non-exclusive factors, any of which may not apply in agiven case. In re Wands at 1404; MPEP § 2164.01(a). The factors include (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands at 1404; MPEP § 2614.01(a). The scope of enablement provided by a disclosure must be commensurate in scope with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003); MPEP § 2164.08. Moreover, "[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement." Automotive Technologies International Inc. v. BMW of North America Inc., 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) 

Applicant's Specification must provide written description support for all that is claimed. See 35 USC § 112 ¶ 1; MPEP § 2163. Written description support requires a disclosure that would reasonably convey Applicant's possession of all claimed subject matter to one of ordinary skill in the art at the time of the invention. Ariad Pharm., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) (en banc); MPEP § 2163.  While written description support requires neither in haec verba description of the claim limitations nor any particular form of disclosure, all claim limitations must be equivalently described and not merely rendered obvious. Ariad at 1162. Accordingly, a patent claim cannot recite subject matter that is not expressly, implicitly or inherently disclosed by Applicant's written description. See Hyatt v. Boone, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); In re Wright, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989); MPEP § 2163. 

Reasonable possession of a claimed invention is also not shown when the disclosure merely amounts to a hoped for result, instead of a specifically claimed invention. See University of California v. Eli Lilly, 43 USPQ2d 1398 (Fed Cir 1997). In Eli Lilly, the court held that where a specification merely includes generic statements that distinguish multiple genus by function alone, those statements are generally insufficient sources of written description support because they fail to define structures/identities of species within the genus. Patents must describe "an invention, not an indication of a result that one might achieve if one made that invention." Id. 

	Claims 3 and 12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not supported by the disclosure  as originally filed includes the added material as follows: "lines 1-2 of claims 3 and 12). Nowhere in the disclosure as originally filed, has such restriction been indicated.
It is noted that the specification merely discloses (emphasis added):
[00144] ... the warning media determiner 1970 receives as input, information pertaining to the vehicle model 1920, a user profile 1930 corresponding to the driver operating the vehicle, and the current state of the driver of the vehicle ...

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claim 1-20 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claims 1, 6-10, 15-17 and 19-20, claims recites the limitation “exception handling process”, which is vague and indefinite. The term “exception handling” is a known term used in computing and computer programing, which refers to a process of responding to the occurrence of exceptions – anomalous or exceptional conditions requiring special processing – during the execution of a program.  Exception handling deals with these conditions to avoid the program or system crashing, and without this process, exceptions would disrupt the normal operation of a program. However, computer and computing programing is not area of the invention, which is not disclosed nor claimed. 

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  However, the specification does not provide any description of the term “exception handling process”, except for providing some example (emphasis added):

[0055] Rather, the current risk evaluator 230 may execute an exception handling process e.g., to bring the vehicle to a stop in a safe manner. For example, consider that the current mode of operation of the vehicle is a human-driven mode. If the risk determiner 230 determines, for instance, that the driver of the vehicle is having a seizure or a life-threatening event (detected via a driver state analyzer included in the risk evaluator 230, and described later with reference to Fig. 7), then risk determiner 230 may not initiate the switch risk determiner 240 to determine a risk associated with switching the operating mode of vehicle. Instead, the current risk evaluator 230 may execute the exception handling process such as bringing the vehicle to an immediate halt, initiating a call for assistance to governmental authorities (e.g., automatically dialing 911 or calling for roadside assistance via a mobile phone associated with the vehicle), transmitting GPS location of the vehicle to a server that monitors the operations of the particular vehicle and other like vehicles.

Therefore, it is not clear what term “exception process handling” is referring to. Does it means “to bring the vehicle to a stop in a safe manner” or “bringing the vehicle to an immediate halt” or  “initiating a call for assistance to governmental authorities” or “automatically dialing 911” or “calling for roadside assistance via a mobile phone associated with the vehicle” or  “transmitting GPS location of the vehicle to a server that monitors the operations of the particular vehicle and other like vehicles” or else. 

Regarding claim 10, claim recites the limitation “the driver of the vehicle” (line 4 of claim 10). There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace the limitation with phrase --a driver of a vehicle--.

Regarding claims 2-5, 11-14, and 18, claims are rejected due to their dependency to the rejected claims 1, 10 and 17, correspondingly.

Allowable Subject Matter
 	Claims 1-2, 4-11 and 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Exception handling - Wikipedia, the free encyclopedia [retrieved November 11, 2022], 1:45 PM, Retrieved from Internet: 
<URL: https://en.wikipedia.org/wiki/Exception_handling>

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Chieh Fan, SPE can be reached on (571) 272-3042.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form, which may be used by applicant to withdraw the authorization: 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631